Case 1:20-cv-21339-AKK Document 57 Entered on FLSD Docket 10/26/2020 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 1:20-cv-21339-AKK

   JONATHAN MULLANE,                         )
                                             )
         Plaintiff,                          )
   v.                                        )
                                             )
   FREDERICO A. MORENO, et al.,              )
                                             )
         Defendants.                         )


                                       ORDER

        This action is before the court on the plaintiff’s motion for costs of service,

  doc. 54, and the defendants’ motion to dismiss, doc. 56. The parties’ responses to

  the motions are due by November 9, 2020. The parties’ replies, if any, are due by

  November 16, 2020.

        DONE the 26th day of October, 2020.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE
